Case 5:20-cv-00219-H-BQ Document 10 Filed 04/16/21 Pageiofi PagelD 95

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
LUBBOCK DIVISION
JEWEL GRIEFIN,
Plaintiff,
v. No. 5:20-CV-219-H-BO

CPS/OCR OFFICE,

 

Defendant.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

United States Magistrate Judge D. Gordon Bryant made Findings, Conclusions, and
a Recommendation (FCR) in this case on February 18, 2021. See Dkt. No. 9. Judge Bryant
recommended that the Court dismiss with prejudice all claims as frivolous in accordance
with 28 U.S.C. § 1915. No objections to the FCR were filed. The District Court has
therefore examined the record and reviewed the FCR for clear error. Fed. R. Civ. P.
72(b)(3); see also Wilson v. Smith & Nephew, Inc., No. 3:12-CV-1063-B, 2013 WL 1880770, at
*1 (N.D. Tex. May 6, 2013). Finding none, the Court accepts and adopts the FCR.
Griffin’s complaint and the claims within are dismissed with prejudice.

By separate judgment, this action is dismissed with prejudice pursuant to 28 U.S.C.
§ 1915¢e).

So ordered on April ( , 2021.

Zag

JAMES WESLEY HENDRIX
UN#TED STATES DISTRICT JUDGE

 
